        Case 5:20-cv-00632-LCB Document 24 Filed 11/23/20 Page 1 of 2                FILED
                                                                            2020 Nov-23 AM 11:41
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

SANDRA LEE,
GUN OWNERS OF AMERICA, INC., and
GUN OWNERS FOUNDATION

                        Plaintiffs,
                                           Case No. 5:20-cv-632-LCB
vs.

UNITED STATES JUSTICE
DEPARTMENT, et al.

                     Defendants.
__________________________________________________________________

        JOINT STIPULATION OF DISMISSAL OF COUNT FOUR
                     WITHOUT PREJUDICE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), with the

concurrence of all parties hereto, Plaintiffs Sandra Lee, Gun Owners of America,

Inc., and Gun Owners Foundation dismiss Count Four of the above-captioned suit

without prejudice.

 /s/ Reed Martz                         /s/ Eric J Soskin
 M. Reed Martz                          Senior Trial Counsel
 Freeland Martz, PLLC                   Federal Programs Branch
 302 Enterprise Dr., Ste A              U.S. Department of Justice, Civil Division
 Oxford, MS 38655                       1100 L Street, NW Rm. 12002
 Phone: (662) 234-1711                  Washington, DC 20530
 reed@freelandmartz.com                 Telephone: (202) 353-0533
 Alabama Bar No. MAR160                 Fax: (202) 616-8470
 Counsel for Plaintiffs                 Email: Eric.Soskin@usdoj.gov
Case 5:20-cv-00632-LCB Document 24 Filed 11/23/20 Page 2 of 2




                               _____________________________
                               Sarah C. Blutter
                               Assistant United States Attorney
                               United States Attorney's Office — NDAL
                               State Bar No. 3276-v40e
                               Northern District of Alabama
                               1801 Fourth Avenue North
                               Birmingham, Alabama 35203
                               Tel: 205-244-2001
                               Fax: 205-244-2181
                               Sarah.Blutter@usdoj.gov
